                                                            Case 2:15-cv-02162-DDP-E Document 145 Filed 08/20/21 Page 1 of 4 Page ID #:1421




                                                               1 Thomas C. Hurrell, State Bar No. 119876
                                                                 E-Mail: thurrell@hurrellcantrall.com
                                                               2 Christina Gasparian, State Bar No. 322621
                                                                 E-Mail: cgasparian@hurrellcantrall.com
                                                               3 HURRELL CANTRALL LLP
                                                                 300 South Grand Avenue, Suite 1300
                                                               4 Los Angeles, California 90071
                                                                 Telephone: (213) 426-2000
                                                               5 Facsimile: (213) 426-2020
                                                               6 Attorneys for Defendants COUNTY OF LOS ANGELES and LEROY D. BACA
                                                               7 Paul R. Kiesel, State Bar No. 119854
                                                                 E-Mail: kiesel@kiesel.law
                                                               8 Ashley Conlogue, State Bar No. 292083
                                                                 E-Mail: conlogue@kiesel.law
                                                               9 Stephanie M. Taft, State Bar No. 311599
                                                                 E-Mail: taft@kiesel.law
                                                              10 KIESEL LAW LLP
                                                                 8648 Wilshire Boulevard
                                                              11 Beverly Hills, California 90211-2910
HURRELL CANTRALL LLP




                                                                 Telephone: (310) 854-4444
                       300 SOUTH GRAND AVENUE, SUITE 1300




                                                              12 Facsimile: (310) 854-0812
                          LOS ANGELES, CALIFORNIA 90071
                             TELEPHONE (213) 426-2000




                                                              13 Attorneys for Plaintiff ANTHONY BROWN
                                                              14
                                                                                       UNITED STATES DISTRICT COURT
                                                              15
                                                                        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                              16
                                                                   ANTHONY BROWN,                            CASE NO. 2:15-cv-02162 DDP (Ex)
                                                              17
                                                                              Plaintiff,                     [Assigned to Judge Dean D. Pregerson
                                                              18                                              Courtroom "9C"]
                                                                        v.
                                                              19
                                                                 COUNTY OF LOS ANGELES,
                                                              20 SHERIFF LEROY D. BACA,                      NOTICE OF JOINT REQUEST TO
                                                                 UNDERSHERIFF PAUL TANAKA,                   CONTINUE ORDER TO SHOW
                                                              21 CAPTAIN WILLIAM CAREY,                      CAUSE RE DISMISSAL
                                                                 LIEUTENANT GREGORY
                                                              22 THOMPSON, LIEUTENANT
                                                                 STEPHEN LEAVINS, SERGEANT
                                                              23 SCOTT CRAIG, SERGEANT
                                                                 MARCIELLA LONG, DEPUTY
                                                              24 GERARD SMITH, DEPUTY MICKEY
                                                                 MANZO, DEPUTY JAMES SEXTON,
                                                              25 individually and in their official
                                                                 capacities, and DOES 1 through 10,
                                                              26 inclusive,
                                                              27              Defendants.
                                                              28
                                                            Case 2:15-cv-02162-DDP-E Document 145 Filed 08/20/21 Page 2 of 4 Page ID #:1422




                                                               1         TO THE COURT, ALL PARTIES AND TO THEIR ATTORNEYS OF
                                                               2 RECORD:
                                                               3         The parties hereby jointly request that the Order to Show Cause ("OSC")
                                                               4 hearing regarding dismissal, presently set for September 20, 2021, at 10:00 a.m. be
                                                               5 continued to a date sometime on or after January of 2022. On August 9, 2021, the
                                                               6 parties jointly filed a Notice of Settlement informing the Court that the case settled
                                                               7 as to all parties as of June 15, 2021. The Court, thereafter, set a hearing on an Order
                                                               8 to Show Cause Re: Dismissal for September 20, 2021. However, given that
                                                               9 complete resolution of the matter is contingent upon final approval of the settlement
                                                              10 by the County of Los Angeles Claims Board and County of Los Angeles Board of
                                                              11 Supervisors, this extensive process could take up to six months or longer. The
HURRELL CANTRALL LLP




                                                              12 following is a summary of the final settlement approval process.
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                              13         Various documents are prepared in preparation for presentation of the
                             TELEPHONE (213) 426-2000




                                                              14 proposed settlement to the Los Angeles County Claims Board. These documents
                                                              15 include the analysis of the County Counsel’s Office and a Corrective Action Plan
                                                              16 ("CAP") prepared by the Sheriff’s Department. Plaintiff must also execute the
                                                              17 Settlement Agreement and Release before the proposed settlement may be presented
                                                              18 to the Claims Board.
                                                              19         Upon approval by the Claims Board, the proposed settlement proceeds to the
                                                              20 Public Safety Cluster for a closed session discussion with Justice Deputies from
                                                              21 each of the Board offices. If the settlement is recommended by the Public Safety
                                                              22 Cluster, it is thereafter sent to the Board of Supervisors and placed on the agenda for
                                                              23 final approval during a regularly scheduled Board meeting. This process is well
                                                              24 under way, though Plaintiff has recently executed the Settlement Agreement and
                                                              25 Release as of August 19, 2021. Following approval of the settlement by the Board
                                                              26 of Supervisors, the parties will file a full dismissal of the above-captioned matter.
                                                              27         Thus, for the foregoing reasons, the parties jointly request a continuance of
                                                              28 the Order to Show Cause Hearing Re: Dismissal for a date on or after January of

                                                                                                            -2-
                                                            Case 2:15-cv-02162-DDP-E Document 145 Filed 08/20/21 Page 3 of 4 Page ID #:1423




                                                               1 2022.
                                                               2
                                                               3 DATED: August 20, 2021           HURRELL CANTRALL LLP
                                                               4
                                                               5
                                                                                                  By: /s/ Christina Gasparian
                                                               6
                                                                                                      THOMAS C. HURRELL
                                                               7                                      Attorneys for Defendants COUNTY OF
                                                                                                      LOS ANGELES and LEROY D. BACA
                                                               8
                                                               9
                                                              10 DATED: August 20, 2021           KIESEL LAW LLP
                                                              11
HURRELL CANTRALL LLP




                                                              12
                       300 SOUTH GRAND AVENUE, SUITE 1300




                                                                                                  By: /s/ Stephanie M. Taft
                          LOS ANGELES, CALIFORNIA 90071




                                                              13
                             TELEPHONE (213) 426-2000




                                                                                                      PAUL R. KIESEL
                                                              14                                      ASHLEY CONLOGUE
                                                                                                      STEPHANIE M. TAFT
                                                              15
                                                              16                                      ERVIN COHEN & JESSUP LLP
                                                                                                      Geoffrey M. Gold, Esq.
                                                              17                                      Jason L. Haas, Esq.
                                                              18
                                                                                                      LAW OFFICE OF STUART MILLER
                                                              19                                      Stuart M. Miller, Esq.
                                                              20
                                                                                                      Attorneys for Plaintiff ANTHONY
                                                              21                                      BROWN
                                                              22
                                                              23
                                                                   DATED: August 20, 2021         SEKI NISHIMURA & WATASE LLP
                                                              24
                                                              25
                                                                                                  By: /s/ Gilbert Nishimura
                                                              26                                      GILBERT NISHIMURA
                                                              27                                      Attorneys for Defendant DEPUTY
                                                                                                      JAMES SEXTON
                                                              28

                                                                                                       -3-
                                                            Case 2:15-cv-02162-DDP-E Document 145 Filed 08/20/21 Page 4 of 4 Page ID #:1424




                                                               1
                                                                   DATED: August 20, 2021       LAWRENCE BEACH ALLEN & CHOI, P.C.
                                                               2
                                                               3                                By:   /s/ Paul Beach
                                                                                                      PAUL BEACH
                                                               4                                      Attorneys for Defendants
                                                               5                                      UNDERSHERIFF PAUL TANAKA and
                                                                                                      CAPTAIN WILLIAM CAREY
                                                               6
                                                               7 DATED: August 20, 2021         COLLINS COLLINS MUIR + STEWART
                                                               8                                LLP
                                                               9                                By:   /s/ David C. Moore
                                                              10                                      TOMAS A. GUTERRES
                                                                                                      DAVID C. MOORE
                                                              11                                      Attorneys for Defendants LIEUTENANT
HURRELL CANTRALL LLP




                                                              12                                      GREGORY THOMPSON,
                       300 SOUTH GRAND AVENUE, SUITE 1300




                                                                                                      LIEUTENANT STEPHEN LEAVINS,
                          LOS ANGELES, CALIFORNIA 90071




                                                              13
                             TELEPHONE (213) 426-2000




                                                                                                      SERGEANT SCOTT CRAIG,
                                                              14                                      SERGEANT MARICELA LONG,
                                                                                                      DEPUTY GERARD SMITH, and
                                                              15                                      DEPUTY MICKEY MANZO
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                       -4-
